                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

QUILL INK BOOKS LIMITED, a foreign               )
corporation ,                                    )
              Plaintiff,                         )
                                                 )
v.                                               )
(1) ABCD GRAPHICS AND DESIGN,                    )
INC., D/B/A BLUSHING BOOKS                       )
PUBLISHING, a foreign corporation                )
(2) RACHELLE SOTO a/k/a ADDISON                        Case No. 5:18-cv-00920-G
                                                 )
CAIN, an individual, and                         )
(3) JOHN and JANE DOE, unknown                   )
individuals and online participants ,            )
               Defendants.                       )
                                                 )
                                                 )
                                                 )

REPLY IN SUPPORT OF DEFENDANT RACHELLE SOTO’S MOTION TO DISMISS
    PLAINTIFF’S FIRST AMENDED COMPLAINT FOR LACK OF PERSONAL
JURISDICTION AND IMPROPER VENUE, OR, IN THE ALTERNATIVE, TRANSFER

       In this case, Plaintiff, Quill Ink Books Limited (“Quill”), an English corporation, filed

this lawsuit in Oklahoma against an individual who is a citizen of Virginia, based on the acts of a

Virginia corporation.    That individual, Rachelle Soto, is an author who uses the Virginia

corporation, ABCD Graphics and Design Inc., D/B/A Blushing Books (“Blushing”), as a

publisher for some of her books. The only contact from either Defendant that could conceivably

support personal jurisdiction in Oklahoma is a Digital Millennium Copyright Act (“DMCA”)

takedown notice that was sent solely by Blushing to an Oklahoma company, Draft2Digital. Mrs.

Soto did not send the takedown notice. Moreover, even if she did, Plaintiff did not provide this

Court with any authority for the proposition that the sending of a single DMCA takedown notice

to a state that is not the Plaintiff’s forum state can support the exercise of personal jurisdiction in

that state. Lastly, contrary to Plaintiff’s belief, traditional notions of fair play and substantial
justice weigh against a finding of personal jurisdiction in Oklahoma. Accordingly, this Court

should grant Mrs. Soto’s Motion to Dismiss.

I.      Mrs. Soto Did Not Send the DMCA Takedown Notice, and the Offhand Comment
        from a Draft2Digital Employee in an Unofficial, Interoffice Email Does Not Prove
        Otherwise

        Both parties agree that Plaintiff bears the burden of proving jurisdiction. Rockwood

Select Asset Fund XI (6)-1, LLC v. Devine, Millimet & Branch, 750 F.3d 1178, 1179 (10th Cir.

2014). The most relevant inquiry in this case is whether Plaintiff has proven that Mrs. Soto

“purposefully directed [her] activities at residents of the forum state.” Old Republic Ins. Co. v.

Cont’l. Motors, Inc., 877 F.3d 895, 904 (10th Cir. 2017). Plaintiff believes that it has satisfied

this burden by presenting one lone email, sent from the Office Manager of Blushing to

Draft2Digital, which claims that the company had “been contacted by the author Addison Cain

regarding an infringement on her titles.” See Doc. No. #6-3. This cursory comment in the

forwarded email was immediately contradicted by the sender when she attached the DMCA

takedown notice that was sent by Blushing’s Office Manager. Mrs. Soto has never had any

direct communication with Draft2Digital and any indication to the contrary stated in the

forwarded email where the employee of Draft2Digital appears to have mistakenly equated the

publisher with the author should not be used as credible evidence to establish personal

jurisdiction.

        “Each defendant’s contacts with the forum State must be assessed individually.” Calder

v. Jones, 465 U.S. 783, 790 (1984) (citing Rush v. Savchuk, 444 U.S. 320, 322 (1980)). And the

DMCA takedown notice that was sent by Blushing’s Office Manager should not be used as an

example of purposeful direction on the part of Mrs. Soto.




                                                2
II.    The Only Case on Which Plaintiff Relies is Distinguishable from this Case

       Plaintiff cites Automattic Inc. v. Steiner, 82 F. Supp. 3d 1011 (N.D. Cali. 2015), and

claims that the facts there and the facts here are so analogous that the court’s reasoning is

instructive. But that is not so.     In Automattic, a student journalist named Oliver Hotham

requested a press statement from Straight Pride UK. Id. at 1017. The defendant, Nick Steiner,

who identified himself as the group’s press officer, responded to Hotham’s request. Id. Hotham

then posted an article on his blog that discussed the information he received from Steiner and

further discussed his impressions of the group.          Id.   Hotham maintained his blog via

Wordpress.com, which was a web-publishing platform operated by the defendant, Automattic, a

California corporation. Id.

       After Hotham posted his article, Steiner sent “an email to both Hotham and Automattic

with the subject line: ‘Digital Millennium Copyright Act—Removal Request.’” Id. at 1018.

Automattic complied, but after the initial takedown, Hotham posted more articles, and Steiner

sent more DMCA takedowns. Id. Eventually, Automattic and Hotham sued Steiner pursuant to

17 U.S.C. § 512(f). Id. at 1019.

       Quill attempts to draw parallels to Automattic because the court in Automattic eventually

held that California had personal jurisdiction over the defendant because he sent a DMCA

takedown notice to a California corporation, but the two sets of facts are very dissimilar. First, in

Automattic, the individual defendant, Mr. Steiner, was actually the person who sent the DMCA

takedown notice to the alleged infringer. Id. at 1018. But here, Mrs. Soto did not send any

DMCA takedown notices into Oklahoma. Instead, as discussed above, her publisher sent the

notice to Draft2Digital.

       Second, in Automattic, the defendant directed the takedown notice to Automattic, which

was a California corporation. This fact, that the defendant directed the notice to the plaintiff’s
                                                 3
forum state, weighed heavily in the court’s reasoning. It stated that the final element of the

effects test, announced in Calder v. Jones, 465 U.S. 783 (1984), is only satisfied if the plaintiff

can show that “a jurisdictionally sufficient amount of harm is suffered in the forum state.” Id. at

1024 (quoting Yahoo! Inc. v. La Ligue Contre Le Racisme Et L’Antisemitisme, 433 F.3d 1199,

1210 (9th Cir. 2006)). Next, the Automattic court recited binding Ninth Circuit precedent from

Dole Food Co., Inc. v. Watts, 303 F.3d 1104, 1114 (9th Cir. 2002), which all but settled the

personal jurisdiction issue: “[W]hen a forum in which a plaintiff corporation has its principal

place of business is in the same forum toward which defendants expressly aim their acts, the

“effects” test permits that forum to exercise personal jurisdiction.” Id. at 1024-25 (quoting Dole

Food, 303 F.3d at 1114). This dispositive factor, injury in the plaintiff’s forum state, is not

present here, as Quill is a corporation organized under the laws of England with its principal

place of business in England. Thus, not only does Automattic not support Quill’s argument, it

cuts against it, as the crux of the court’s holding is based on a fact not present in this case.

III.    Exercising Personal Jurisdiction over Mrs. Soto Would Not Be Consistent with
        Traditional Notions of Fair Play and Substantial Justice

        Contrary to Plaintiff’s assertion, the exercise of jurisdiction over Defendants would run

afoul of traditional notions of fair play and substantial justice. See OMI Holdings, Inc. v. Royal

Ins. Co. of Canada, 149 F.3d 1086, 1095 (10th Cir. 1998) (citing Asahi Metal Indus. Co., Ltd. v.

Superior Court of California, Solano Cty., 480 U.S. 102, 113 (1987)).

        Regarding the first factor, Plaintiff argues that Mrs. Soto “should not [] be allowed to

purposefully direct [her] actions to a forum to the detriment of Quill, and then cry ‘burdensome’

when [she is] forced to be held accountable.” Doc. No. 21, at 18. But this is not the purpose of

the fair play factors. They are to be evaluated independently of the minimum contacts analysis.

For instance, in OMI Holdings, 149 F.3d at 1096, the Tenth Circuit concluded that it was a


                                                   4
violation of due process for Kansas to exercise personal jurisdiction over a defendant, even

though the court had just determined that the defendant had sufficient minimum contacts with the

state, because the fair play factors weighed against doing so. In its reasoning, the OMI court

noted the “significant” burden on the defendant in having to litigate in a state far away from

home. The court stated that the defendant, an insurance company, “maintain[ed] no offices in

Kansas, employ[ed] no agents in Kansas, and insure[d] no Kansas residents.” Id. at 1096. The

court concluded that the burden-on-the-defendant factor weighed heavily in the defendant’s

favor, even though it had already determined that the defendant had minimum contacts with the

State of Kansas. Id. Similarly, even if this Court determines that Mrs. Soto has sufficient

minimum contacts with the State of Oklahoma, it should evaluate the burden on her

independently of that conclusion, and in doing so, find that the burden on her to travel back and

forth between Oklahoma and Virginia in order to litigate this case would be significant.

       Contrary to Quill’s assertion, the second factor also weighs in favor of Mrs. Soto since no

party to this lawsuit is a resident of Oklahoma. In OMI, the court weighed this factor in favor of

the defendant because neither party to the suit was a resident of Kansas. Id. (“We have little

trouble concluding that this factor weighs heavily in favor of Defendants. Neither Plaintiff nor

Defendants are Kansas residents.”).

       The third factor, the plaintiff’s interest in receiving convenient and effective relief, also

weighs in favor of Mrs. Soto because there is no meaningful difference between this case being

tried in Oklahoma versus Virginia because this case hinges on a claim under federal law—

misrepresentation under 17 U.S.C. § 512(f). Thus, there is no competing state law that would be

more favorable to Plaintiff in Oklahoma rather than Virginia. Moreover, Plaintiff is a foreign




                                                5
corporation that will have to travel for this case regardless. In fact, a case in a federal court in

Virginia would be a more convenient forum for Plaintiff, at least in terms of travel.

       Further contrary to Plaintiff’s contentions, the fourth factor, the interstate judicial

system’s interest in obtaining the most effective resolution of the controversies, weights in favor

of dismissal based on the location of witnesses. OMI, 149 F.3d at 1097. As Mrs. Soto stated in

her opening brief, two of the most important witnesses in this suit are Mrs. Soto and

representatives of Blushing Books responsible for sending the takedown notice, all of whom are

located in Virginia. Plaintiff does not even try to dispute this fact, but rather claims that

“regardless of the forum, the parties will be required to travel.” Doc. No. 21, at 19. But that is

not true. Rather, Plaintiff, as an English corporation, will be required to travel regardless of the

forum. Mrs. Soto and Blushing, however, would not have to travel if the case was transferred to

Virginia.

       Thus, contrary to Plaintiff’s assertion, the fair play factors weigh heavily in favor of Mrs.

Soto and against the exercise of personal jurisdiction in Oklahoma.

IV.    Plaintiff’s Tortious Interference Claim Does Not Provide it with a Separate Avenue
       for a Finding of Personal Jurisdiction in Oklahoma

       In its Response Brief, Plaintiff states, “Notwithstanding the specific jurisdiction conferred

upon Defendants through the DMCA takedown notice, [this Court] also has jurisdiction over the

Defendants by virtue of the allegations contained in Counts IV and V, relating to Defendants’

malicious interference with Plaintiff’s contract with Draft2Digital.” Doc. No. 21, at 20. It is not

really clear what Plaintiff’s point is here. But if Plaintiff is arguing that something about the

malicious interference claim changes the analysis of whether the DMCA takedown notice was

purposefully directed at Oklahoma, Plaintiff is wrong. Regardless of the cause of action, the

only incident in this case that could possibly support the exercise of personal jurisdiction by an


                                                 6
Oklahoma court is the sending of the DMCA takedown notice. Thus, the Court should focus its

analysis on that act and not the cause of action pleaded.

                                         CONCLUSION

       Mrs. Soto did not send the take down notice. And even if the Court imputes the actions

of her publisher onto Mrs. Soto, sending a takedown notice to a third party that is not located in

the plaintiff’s forum state does not constitute the purposeful direction required to haul a foreign

individual defendant into court. And even if such an action did constitute purposeful direction,

traditional notions of fair play and substantial justice weigh against doing so. For these reasons,

the Court should grant Mrs. Soto’s Motion to Dismiss.


                                                Respectfully submitted,

Date: December 26, 2018                         s/Shawn M. Dellegar
                                                Shawn M. Dellegar, OBA #20973
                                                Deric McClellan, OBA #32827
                                                CROWE & DUNLEVY, P.C.
                                                500 Kennedy Building
                                                321 South Boston Avenue
                                                Tulsa, OK 74103-3313
                                                (918) 592-9800
                                                (918) 592-9801 (Facsimile)
                                                shawn.dellegar@crowedunlevy.com
                                                deric.mcclellan@crowedunlevy.com

                                                And

                                                Tynia Watson, OBA #30765
                                                CROWE & DUNLEVY, P.C.
                                                Braniff Building
                                                324 North Robinson Avenue, Suite 100
                                                Oklahoma City, OK 73102-8273
                                                (405) 235-7700
                                                (405) 239-6651 (Facsimile)
                                                tynia.watson@crowedunlevy.com

                                                ATTORNEYS FOR DEFENDANT
                                                RACHELLE SOTO, A/K/A ADDISON CAIN

                                                 7
                                CERTIFICATE OF SERVICE

        I hereby certify that on this 26th day of December, 2018, I electronically transmitted the
attached document to the Court Clerk using the ECF System for filing. Based on the records
currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to the following
ECF registrants (names only are sufficient):

       Gideon A. Lincecum glincecum@holladaychilton.com
       Dylan D. Erwin     derwin@holladychilton.com
       Rebecca L. Briggs  beckybriggslaw@gmail.com


                                                    /s/ Shawn M. Dellegar
                                                    Shawn M. Dellegar




                                                8
